Citation Nr: 1612678	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously remanded by the Board in October 2015.

In January 2016, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not indicate that it is at least as likely as not that the Veteran's left knee disabilities had their onset during the Veteran's active service or that they were caused by or are otherwise etiologically related to his active service.

2.  The most probative evidence of record does not indicate that it is at least as likely as not that the Veteran's right knee disabilities had their onset during the Veteran's active service or that they were caused by or are otherwise etiologically related to his active service.

3.  The most probative evidence of record does not indicate that it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset during the Veteran's active service or that it is caused by or otherwise etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2012 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, private treatment records, and lay statements from the Veteran and others have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2015, the Veteran was provided a VA knee and lower leg conditions examination and a VA sleep apnea examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner who conducted the November 2015 VA examinations reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's bilateral knee disabilities and sleep apnea, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds the examinations to be adequate.

The Board observes that, in correspondence received in January 2016, the Veteran stated, "For my sleep apnea, I respectfully request a sleep apnea test from the VA to show my chronic sleep apnea."  As noted above, the Veteran was provided an adequate VA sleep apnea examination in November 2015.  That examination, along with the other evidence of record, is sufficient to render a decision on the issue of entitlement to service connection for sleep apnea.  Therefore, the Board concludes that a further sleep apnea examination is not necessary to decide the claim, and VA's duty to assist the Veteran does not require that another sleep apnea examination be provided.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted in the Introduction, the Board previously remanded this case in October 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the October 2015 Board remand directed the AOJ to obtain all outstanding VA treatment records, schedule the Veteran for VA examinations to determine the nature and etiology his bilateral knee disabilities and sleep apnea, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ obtained VA treatment records dating through November 2015, provided the Veteran with a VA knee and lower leg conditions examination and a VA sleep apnea examination, and readjudicated the issues on appeal in a November 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be established when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a compensable degree within one year from the date of separation from service.  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis - Bilateral Knee Disabilities

The Veteran contends that he has bilateral knee disabilities that began during his active service and have continued through the present.  The Veteran asserts that the disabilities began due to bending over and kneeling down while performing work on ship decks during his active service in the Navy.  See, e.g., October 2015 VA knee and lower leg conditions examination report.

Private treatment records dated in January 2012 show that the Veteran had "a little prominence around the insertion of the patella tendons on the tibial tubercle," and that "[v]ery little degenerative changes are seen" on X-Rays of his knees.  The physician concluded, "He has anterior knee pain associated chondromalacia patella; maybe a little bit of arthritis."  The November 2015 VA knee and lower leg conditions examiner examined the Veteran and took X-rays of the Veteran's knees, and also diagnosed the Veteran with arthritis and chondromalacia of the bilateral knees.  Therefore, there is evidence of current bilateral knee disabilities.

As to an in-service disease or injury, a review of the Veteran's service treatment records does not reveal any indication that the Veteran complained of or was treated for a knee condition during his active service.  Specifically, the Veteran was seen for other complaints, including a cold, dizziness and lightheadedness, and a rash.  However, he was not treated for knee pain or other knee symptoms.  In addition, the Veteran had a normal evaluation of the lower extremities at a July 1975 medical examination for separation from active service, as well as at medical examinations in August 1978, June 1980, January 1982, January 1984, November 1985, February 1987, and February 1988.  Furthermore, the Veteran denied current or past arthritis; bone, joint, or other deformity; and trick or locked knee on reports of medical history dated in December 1976, August 1978, August 1980, January 1982, January 1984, November 1985, February 1987, and February 1988.  The Veteran indicated on several of the reports of medical history that he was in good health and was not taking medications.

However, the Veteran has presented testimony that he performed work on ship decks during his active service, which required bending over and kneeling.  He has also reported that he first experienced knee pain during his active service after performing those duties.  The duties and knee symptoms described by the Veteran are consistent with the circumstances of his service, as reflected in his service records, to include his DD Form 214.  See 38 U.S.C.A. § 1154(a).  Furthermore, there is nothing in the record that impugns his credibility as to his assertions that he performed those duties and felt knee pain in proximity to performing them.  Accordingly, the Board finds that he is credible in his assertions.  Therefore, there is evidence of an in-service event or injury.  38 C.F.R. § 3.303.

Thus, the issue left for consideration is whether there is a causal relationship between the in-service event or injury competently and credibly described by the Veteran and the current disabilities.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.  In that regard, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In favor of a finding of a causal relationship between the in-service event or injury and the current bilateral knee disability is an October 2015 opinion from the Veteran's physical therapist, A. Williams, P.T.  The physical therapy treatment records reflect that the Veteran reported bilateral knee pain with kneeling, pressure, and squatting.  The Veteran indicated that, when he was in the Navy, he worked on ship decks and was on his knees often.  Mr. Williams's assessment was "Chronic bone bruising ant knees . . .  from pressure of kneeling for years when in the Navy on ship decks.  Continues today when on knees in current job, has to work under printers often."

Against a finding of a causal relationship between the in-service event or injury and the current bilateral knee disability is the November 2015 VA knee and lower leg conditions examiner's opinion.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran reported bending over and working on decks during his active service, and that his knees started to bother him more as he got older.  The Veteran further reported a post-service occupational history including work as a machine operator, letter carrier, maintenance worker, and truck driver.  The examiner opined that the Veteran's arthritis and chondromalacia of the bilateral knees were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined that the Veteran's arthritis is due to his post-military occupations and to progressive weight gain.  As a rationale for the opinions, the examiner noted the reports of medical history in the service treatment records showing that the Veteran denied trick or locked knee and indicated that he was in good health.  The examiner also cited to and provided excerpts from medical literature linking arthritis to excess weight.

The Board finds that the November 2015 VA knee and lower leg conditions examiners' opinions are entitled to greater probative weight than Mr. Williams's October 2015 opinion because the VA examiner had an opportunity to review the Veteran's claims file, considered possible causes for the knee disabilities other than those reported by the Veteran, and provided a fully supported rationale for the opinions given.  The fact that the VA examiner reviewed the record is significant because the record shows that the Veteran had a normal evaluation of the lower extremities at separation from active service and at several medical examinations dating through February 1988.  It also shows that the Veteran denied arthritis, trick or locked knee, and bone, joint, or other deformity on reports of medical history dating through February 1988.  It does not show that the Veteran was diagnosed with a knee disability until many years after his separation from service.  Furthermore, during the period between the Veteran's separation from service and when the record shows that he was first diagnosed with a knee disability, the Veteran performed several jobs that required prolonged standing and walking.  Additionally, the record shows that the Veteran gained weight during that period.  For example, the July 1975 report of medical examination for separation from active service shows that the Veteran weighed 140 pound.  VA treatment records dating during the appeal period show that the Veteran now weighs over 200 pounds.  The VA examiner considered the Veteran's full medical and work history in providing the November 2015 VA opinion, and supported the opinion with citation to relevant medical literature.

On the other hand, Mr. Williams's finding that the Veteran's current bilateral knee disabilities began due to kneeling while on active service is speculative, is not supported reference or citation to the pertinent evidence of record, and does not reflect consideration of the Veteran's post-service occupations and weight gain as possible causes for the bilateral knee disabilities.  Rather, Mr. Williams appears to have uncritically accepted as true the Veteran's lay assertions medically linking the current knee disabilities to his active service.  At any rate, the medical history provided to Mr. Williams by the Veteran did not include many of the details found in the claims file, to include the fact that the Veteran had a normal lower extremities evaluation at the July 1975 medical examination and denied knee symptoms on several post-service medical history reports.  Furthermore, the Board notes that Mr. Williams is a physical therapist, whereas the November 2015 VA examiner is a medical doctor.  Although Mr. Williams's training as a physical therapist provides some specialized knowledge and understanding of the disease processes of chondromalacia and arthritis of the knees, the VA examiner, as a medical doctor, has an even greater knowledge and understanding of such disease processes.  In short, the VA examiner was better informed of the pertinent factual premises of the case, and provided a fully articulated opinion better supported by reasoned analysis and medical knowledge and understanding.  Therefore, the Board affords greater probative weight to the VA examiner's opinion than to Mr. Williams's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Accordingly, the Board accepts the VA examiner's opinions as probative evidence that it is less likely as not that the Veteran's bilateral knee disabilities were incurred in service or are otherwise etiologically related to his service.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral knee chondromalacia and arthritis are etiologically related to any injury or disease incurred during service, including the Veteran's reported knee pain due to bending over and kneeling while performing work on ship decks.

In reaching its determination, the Board has considered whether the Veteran is entitled to service connection for bilateral knee arthritis on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The Veteran has not argued, and the record does not show, that the Veteran was diagnosed with arthritis or any other chronic disease listed under 38 C.F.R. § 3.309(a) in relation to the bilateral knees during service or within one year of separation from service.  Rather, the medical evidence of record shows that the Veteran was not diagnosed with bilateral knee arthritis until many years after his separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

The Board has also considered the Veteran's contentions that he developed the bilateral knee disabilities due to bending over and kneeling while performing work on ship decks.  The Board notes that the Veteran is competent to provide evidence about what he experiences.  For example, he is competent to discuss pain and other symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to diagnose bilateral knee chondromalacia and arthritis or to medically attribute those conditions to his active service as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  The evidence does not show that the Veteran has the medical knowledge and expertise necessary to provide such medical information.  Therefore, his statements attributing the bilateral knee disabilities to his active service are not considered competent evidence, and do not weigh against the probative value of the VA examiner's opinions.

Thus, the evidence shows that the Veteran has current bilateral knee disabilities and an in-service injury, event, or disease.  However, the probative evidence of record does not establish that it is at least as likely as not that the current bilateral knee disabilities are etiologically related to the Veteran's active service.  Specifically, the evidence does not show that the Veteran's current bilateral knee disabilities are causally related to his active service on a direct or presumptive basis, or under the provisions of 38 C.F.R. § 3.303(d).  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Sleep Apnea

The Veteran contends that he has sleep apnea that first manifested during his active service.  See "Notice of Disagreement," received in February 2013.  In support of his claim, the Veteran submitted a statement from P. A. and P. S. in April 2014.  In the statement, P. A. and P. S. attest to having witnessed the Veteran snoring during his period of active service.  They also state that the Veteran "was often woken up abruptly to stop him from snoring which normally would restart as he would fall back to sleep.  There would [be] times that [the Veteran] would jump up in his sleep because he said it felt like he couldn't breathe or one of us would hit him for holding his breath while he slept, eventually he would restart snoring."  See Letter, received in April 2014.

The evidence of record shows that the Veteran has a current diagnosis of mild obstructive sleep apnea, which was diagnosed through a sleep study conducted in July 2009.  Therefore, there is evidence of a current disability.

As to an in-service event or injury, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep disorder.  The July 1975 report of medical examination for separation from active service indicates that the Veteran had normal evaluations of the head, nose, sinuses, lungs, and chest, and does not note any complaints of sleep difficulties.  Likewise, the reports of medical examination dated in August 1978, June 1980, January 1982, January 1984, November 1985, February 1987, and February 1988 also indicate that that the Veteran had normal evaluations of the head, nose, sinuses, lungs, and chest, and do not note any complaints of sleep difficulties.  Furthermore, the Veteran denied current and past frequent trouble sleeping on the reports of medical history dated in December 1976, August 1978, August 1980, January 1982, January 1984, November 1985, February 1987, and February 1988.  Nevertheless, the Veteran has presented evidence that, during service, he snored, at times would awake and report feeling as though he could not breathe, and would be seen holding his breath as he slept.  Such events are capable of lay observation, and there is no reason in the record to doubt the credibility of the Veteran, P. A., and P. S. on the matter.  See Layno, 6 Vet. App. 465.  Therefore, the Board finds that there is evidence of an in-service event or injury.

Thus, the issue left for consideration is whether there is a causal relationship between the in-service event or injury competently and credibly described by the Veteran and other lay witnesses and the current sleep apnea.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.  At the July 2009 sleep study, the Veteran reported a history of snoring, hypersomnolence, and underlying hypertension.  He did not provide an estimated onset date of the reported symptoms.  During the study, the Veteran was observed to experience obstructive apneas and central hypopneas.  The Veteran also had loud snoring, as well as periodic limb movement that was not considered significant.  The impression was of obesity, short sleep onset to rapid eye movement (REM), and mild obstructive sleep apnea becoming moderate during supine and REM sleep with significant sleep disruption and desaturations.  The recommendation included avoiding sedating medications, directing efforts toward diet and weight loss, and repeat sleep study with CPAP titration.

In November 2015, the Veteran was provided a VA sleep apnea examination.  The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  At the examination, the Veteran reported that a sleep study was ordered due to his snoring and jumping in his sleep.  He indicated that he had been snoring since he was in the military.  The examiner noted the 2009 sleep study and that the Veteran reported not using a CPAP since 2011 due to changes in his insurance.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service symptoms.  As a rationale for the opinion, the examiner noted the impressions found in the July 2009 sleep study report and the reports of medical examination and other evidence of record showing a steady increase in the Veteran's weight.  The examiner explained that there is an association between obesity and sleep apnea, and provided citations to and excerpts from medical literature linking sleep apnea to excess weight.  As to the in-service symptoms reported by the Veteran, P. A., and P. S., the examiner explained, "Loud snoring as noted in the lay statement is symptom that can be seen in other conditions and is not definitive of sleep apnea, not everyone that snores has sleep apnea.  There are numerous causes of interruptions in sleep including acid reflux, congestive heart failure, volume overload, insular seizures, laryngospasms.  There is strong medical literature to support association with obesity and there is clear documentation of progressive weight gain (NOTE OBESITY DIAGNOSIS ON SLEEP STUDY EXAM).  There are no objective visits noted in STR for symptoms of OSA, or in his numerous report of medical history exams."  (Emphasis in original).

The VA examiner was fully informed of the pertinent factual premises of the case, to include the competent and credible lay statements establishing that, during service, the Veteran snored, would report feeling as though he could not breathe, and would hold his breath while he slept.  In addition, the examiner provided a fully articulated opinion supported by reasoned analysis and citation to relevant medical literature.  The examiner's opinion is consistent with the other evidence of record, to include the reports of medical examination and reports of medical history in the service treatment records.  Therefore, the Board finds that the VA examiner's negative nexus opinion is due great probative value.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.

The Board has considered the Veteran's contentions that he developed sleep apnea during his active service, as well as the statement from P. A. and P. S. that was received in April 2014.  The Board notes that the Veteran, P. A., and P. S. are competent to provide evidence about what they witnessed or experienced.  For example, they are competent to discuss snoring, feelings of an inability to breathe, and witnessing the Veteran hold his breath in his sleep.  See Layno, 6 Vet. App. 465.  However, they are not competent to diagnose sleep apnea or medically attribute the in-service symptoms or events to any particular cause, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376-77.  The evidence does not show that the Veteran, P. A., or P. S. have the medical knowledge and expertise necessary to provide such medical information.  Therefore, their statements attributing the in-service symptoms and events to sleep apnea are not considered competent evidence, and do not weigh against the probative value of the VA examiner's opinions.

Accordingly, the Board accepts the VA examiner's opinion as the most probative evidence of record.  The VA examiner's opinion indicates that it is less likely than not that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise etiologically related to his service.  The VA examiner explained that the symptoms described by the Veteran, P. A., and P. S. are not exclusive to sleep apnea.  He further explained that the Veteran's current sleep apnea is more likely the result of the Veteran's weight gain since his discharge from active service.  The medical evidence of record supports the assertion that the Veteran has gained significant weight since his discharge from active service.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea is etiologically related to any injury or disease incurred during service, including the Veteran's reported snoring, inability to breathe while sleeping, and holding his breath during sleep.

There are no competent medical opinions weighing against the VA examiner's negative nexus opinion.  Thus, the evidence shows that the Veteran has a current diagnosis of sleep apnea and that he had in-service snoring and interrupted breathing.  However, the probative evidence of record does not establish that it is at least as likely as not that the current sleep apnea is etiologically related to the Veteran's active service.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


